Citation Nr: 0903415	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  02-20 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUES

1.  Entitlement to an earlier effective date prior to 
December 19, 2000, for the assignment of a 100 percent 
schedular disability evaluation for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).




ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2002 and January 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The June 2002 rating 
decision increased the veteran's evaluation to 100 percent 
for PTSD effective from December 19, 2000, and the January 
2006 rating decision denied the veteran's claim for TDIU.  
The veteran appealed those decisions, and the case was 
referred to the Board for appellate review.

The Board denied the claim for an earlier effective date in a 
March 2003 decision. The veteran then appealed the Board's 
March 2003 decision to the United States Court of Appeals for 
Veterans Claims (Court) and in an Order dated in January 
2004, the Court vacated the Board's decision and remanded the 
case to the Board for proceedings consistent with the Joint 
Motion for Remand (Joint Motion) filed in this case.  The 
case was subsequently returned to the Board for further 
appellate review, and the Board ordered additional 
development in October 2004.  That development was completed, 
and the case was returned to the Board for appellate review.  
The Board once again denied the veteran's claim for an 
earlier effective date in a decision dated in December 2005, 
and the veteran appealed that decision to the Court.  In an 
Order dated in August 2007, the Court vacated the Board's 
decision and again remanded the case to the Board for 
proceedings consistent with the Joint Motion for Remand 
(Joint Motion).  The Board remanded the case for further 
development in August 2008, and the case has since been 
returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for Remand:  To ensure compliance with a prior 
remand.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  As pointed out by the parties in the 
August 2007 Joint Motion, VA failed in its duty to assist the 
veteran in the development of his claim.  In this regard, the 
parties observed that the veteran's complete vocational 
rehabilitation records had not been obtained and associated 
with the claims file.  It was specifically noted that the 
veteran had received vocational rehabilitation from 1980 to 
1984 and in 1995.  However, the evidence of record only 
included VA vocational treatment reports dated in September 
2000 and December 2000, and it did not appear that any 
attempt was made to secure additional records.

The Board did remand the case in August 2008, in pertinent 
part, to obtain the veteran's complete VA vocational 
rehabilitation folder.  The October 2008 statement of the 
case (SOC) and supplemental statement of the case (SSOC) 
indicated that the evidence included the veteran's vocational 
rehabilitation folder with records from October 15, 1980, to 
March 18, 2003.  However, upon review, the Board observes 
that such a folder is not associated with the claims file.  
Therefore, the RO should obtain and associate with the claims 
file the veteran's complete VA vocational rehabilitation 
folder.

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance."" Id.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that the failure by the BVA to 
enforce compliance with the requirements of 38 U.S.C.A. § 
5103(a) for the VA to inform a claimant of the information or 
evidence necessary to substantiate a claim as well as to 
inform a claimant of which evidence the VA would seek to 
provide and which evidence the claimant is to provide, is 
remandable error.  In this case, it does not appear that the 
veteran has been adequately notified in connection with his 
claim for TDIU.  In this regard, the Board notes that the 
record does not include a letter sent in connection with that 
claim that discusses the duty to notify and to assist.  As 
such, he has not been informed of the evidence necessary to 
substantiate the claim for TDIU, nor has he been advised of 
the division of responsibilities in obtaining such evidence.  
The Court has indicated that such specific notice is required 
to comply with the law. Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should obtain and associate 
with the claims file the veteran's 
complete VA vocational rehabilitation 
folder.

2.  The RO should send the veteran a 
notice letter in connection with his 
claim for TDIU.  The letter should (1) 
inform him of the information and 
evidence that is necessary to 
substantiate the claim; (2) inform him 
about the information and evidence that 
VA will seek to provide; and, (3) 
inform him about the information and 
evidence he is expected to provide.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




